Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,272,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the elements of the instant application and/or the equivalents.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120284713 to Ostermeyer in view of US 20200226284 to Yin in view of US 20180332629 to Huang in view of “Persisten HTTPS Connections: Reduce API Call Time by 50%” to Mahendra.


Regarding claim 1,
Ostermeyer teaches a method for a user device to communicate with a host in a virtualized computing environment, the method comprising: 
establishing, by a proxy in the user device, a connection between the proxy and a container management service in the host, wherein the container management service is configured to communicate with containers, residing in the virtualized computing environment, that are managed by the container management service (¶ 36-39, 71, establishing connection between management server and remote agent on host servers running virtual machines); 

receiving, by the proxy, from a monitoring service in the user device, a request for information associated with at least one of the containers (¶ 36-39, receiving, by the management server from the monitoring system, a query); 

sending, by the proxy, to the container management service, the request for the information associated with the at least one of the containers (¶ 36-39, 71, sending by the management server requests for information to agent of host systems); 

receiving, by the proxy from the container management service, a response indicative validity of the request (¶ 36-39, 71, receiving responses to requests); 

Ostermeyer fails to disclose the use of an authentication token in establishing the
connection, maintaining the connection, if the response is indicative of a valid request and
contains the requested information, and sending, by the proxy, the response to the monitoring
service; and tearing down, by the proxy, the connection.
However, Yin teaches: the use of an authentication token in establishing a connection,
maintaining the connection, if the response is indicative of a valid request and contains the
requested information, and sending, by the proxy, the response to the monitoring service; and
tearing down, by the proxy, the connection (¶ 130, establishment of connection via
authentication token, maintaining connection while valid, tearing down connection).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include the teachings of Yin. The motivation to do so is that the teachings of Yin would have been advantageous in terms of facilitating secure connections (Yin,
¶ 130).
Yin fails to teach tearing down the connection if the response is indicative of an error.
However, Huang teaches the tearing down of connections based upon responses indicative of an
error (Huang, ¶ 67).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include the teachings of Huang. The motivation to do so is that
the teachings of Huang would have been advantageous in terms of facilitating connection
monitoring and management (Huang, ¶ 67).
Ostermeyer fails to explicitly indicate that its connection is a “persistent” connection.
However, Mahendra discloses a persistent connection (pg. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize a persistent connection with Ostermeyer because 1)
persistent connections are rudiments and/or well-known expedient of the art; and 2) persistent
connections offer a plurality of advantages detailed by Mahendra such as reduced latency,
reduced CPU usage, reduction in round-trip traffic, fewer connections, fewer handshakes,
enabling HTTP pipelining, reduced network congestion, and facilitation of error reporting
(Mahendra, pg. 2).

Regarding claim 3,
Regarding “wherein the proxy and the monitoring service are components of an HTTP
client that presents the requested information in a monitoring dashboard” — Ostermeyer teaches
the proxy and monitoring service (¶ 36-39, 71, management server, monitoring system), the use
of HTTP (¶ 71, HTTP connection), and the monitoring dashboard (¶ 55, monitoring dashboard).
Ostermeyer does not include the monitoring system and management server in one device
such as a client. However, it would be obvious to do so to reduce network operations between
multiple devices and to reduce hardware costs.


Regarding claim 5,
Huang teaches: 
wherein the error includes at least one of: an authentication error, a gateway error, an unavailable service, a request error, or an error to propagate to the monitoring service for review by a system administrator (¶ 67). Motivation to include Huang is the same as presented above. 

Regarding claim 6,
Yin teaches: 
in response to the authentication error: requesting, by the proxy from the container management service, a new authentication token; receiving, by the proxy from the container management service, the new authentication token; using, by the proxy, the new authentication token to re-establish the connection; and sending, by the proxy to the container management service, the request for the information using the re-established connection (¶ 130). Motivation to include Yin is the same as presented above. Ostermeyer fails to explicitly teach the “persistent” connection. However, Mahendra addresses the “persistent” connection (pg. 2). Motivation to include Mahendra is the same as presented above. 

Regarding claim 7, 
Ostermeyer teaches: 
wherein the proxy is a service that processes the request to determine path information and payload information that specifies details of the request (¶ 36-39, 71).

Claim 15 addressed by similar rationale as claim 1.
Claim 2, 8-10, 12-14, 16-17, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Ostermeyer, Yin, , Huang, and Mahendra in view of US 10,972,453 to Natarajan.

Regarding claim 2, 9, 16,
Natarajan teaches: 
wherein the response includes a response code and a response payload to the request (col. 4:29-45, response code and response payload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Natarajan. The motivation to do so is that the teachings of Natarajan would have been advantageous in terms of validating and refreshing access tokens (Natarajan, col. 3:53-60, col. 4:29-60).

Regarding claim 8, 
Ostermeyer teaches a method in a virtualized computing environment to communicate using a connection, the method comprising: 

establishing, by a proxy, a connection between the proxy and a container management service, wherein the container management service is configured to communicate with containers, residing in the virtualized computing environment, that are managed by the container management service (¶ 36-39, 71, establishing connection between management server and remote agent on host servers running virtual machines); 

receiving, by the proxy from a monitoring service, a request for information associated with the containers (¶ 36-39, receiving, by the management server from the monitoring system, a query); 

sending, by the proxy to the container management service, the request for the information (¶ 36-39, 71, sending by the management server requests for information to agent of host systems);

receiving, by the proxy from the container management service, a response to the request via the persistent connection (¶ 36-39, 71, receiving responses to requests); and 

Ostermeyer fails to disclose the use of an authentication token in establishing the
connection, maintaining the connection, if the response is indicative of a valid request and
contains the requested information, and sending, by the proxy, the response to the monitoring
service; and tearing down, by the proxy, the connection.
However, Yin teaches: the use of an authentication token in establishing a connection,
maintaining the connection, if the response is indicative of a valid request and contains the
requested information, and sending, by the proxy, the response to the monitoring service; and
tearing down, by the proxy, the connection (¶ 130, establishment of connection via
authentication token, maintaining connection while valid, tearing down connection).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include the teachings of Yin. The motivation to do so is that the teachings of Yin would have been advantageous in terms of facilitating secure connections (Yin,
¶ 130).
Yin fails to teach tearing down the connection if the response is indicative of an error.
However, Huang teaches the tearing down of connections based upon responses indicative of an
error (Huang, ¶ 67).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include the teachings of Huang. The motivation to do so is that
the teachings of Huang would have been advantageous in terms of facilitating connection
monitoring and management (Huang, ¶ 67).
Ostermeyer fails to explicitly indicate that its connection is a “persistent” connection.
However, Mahendra discloses a persistent connection (pg. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize a persistent connection with Ostermeyer because 1)
persistent connections are rudiments and/or well-known expedient of the art; and 2) persistent
connections offer a plurality of advantages detailed by Mahendra such as reduced latency,
reduced CPU usage, reduction in round-trip traffic, fewer connections, fewer handshakes,
enabling HTTP pipelining, reduced network congestion, and facilitation of error reporting
(Mahendra, pg. 2).
Ostermeyer fails to teach but Natarajan teaches: 
wherein the response includes a response code and a response payload to the request (col. 4:29-45, response code and response payload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Natarajan. The motivation to do so is that the teachings of Natarajan would have been advantageous in terms of validating and refreshing access tokens (Natarajan, col. 3:53-60, col. 4:29-60).


Regarding claim 10,
Regarding “wherein the proxy and the monitoring service are components of an HTTP
client that presents the requested information in a monitoring dashboard” — Ostermeyer teaches
the proxy and monitoring service (¶ 36-39, 71, management server, monitoring system), the use
of HTTP (¶ 71, HTTP connection), and the monitoring dashboard (¶ 55, monitoring dashboard).
Ostermeyer does not include the monitoring system and management server in one device
such as a client. However, it would be obvious to do so to reduce network operations between
multiple devices and to reduce hardware costs.




Regarding claim 12,
Huang teaches: 
wherein the error includes at least one of: an authentication error, a gateway error, an unavailable service, a request error, or an error to propagate to the monitoring service for review by a system administrator (¶ 67). Motivation to include Huang is the same as presented above. 

Regarding claim 13,
Yin teaches: 
in response to the authentication error: requesting, by the proxy from the container management service, a new authentication token; receiving, by the proxy from the container management service, the new authentication token; using, by the proxy, the new authentication token to re-establish the connection; and sending, by the proxy to the container management service, the request for the information using the re-established connection (¶ 130). Motivation to include Yin is the same as presented above. Ostermeyer fails to explicitly teach the “persistent” connection. However, Mahendra addresses the “persistent” connection (pg. 2). Motivation to include Mahendra is the same as presented above. 

Regarding claim 14,
Ostermeyer teaches: 
wherein the proxy is a service that processes the request to determine path information and payload information that specifies details of the request (¶ 36-39, 71).

Regarding claim 17,
Natarajan fails to teach: wherein the operations further comprise tearing down, by the proxy, the persistent connection, if the response code indicates an error condition. However, Huang teaches the tearing down of connections based upon responses indicative of an
error (Huang, ¶ 67).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include the teachings of Huang. The motivation to do so is that
the teachings of Huang would have been advantageous in terms of facilitating connection
monitoring and management (Huang, ¶ 67).
Regarding claim 19,
Huang teaches: 
wherein the error includes at least one of: an authentication error, a gateway error, an unavailable service, a request error, or an error to propagate to the monitoring service for review by a system administrator (¶ 67). Motivation to include Huang is the same as presented above. 


Regarding claim 20,
Yin teaches: 
in response to the authentication error: requesting, by the proxy from the container management service, a new authentication token; receiving, by the proxy from the container management service, the new authentication token; using, by the proxy, the new authentication token to re-establish the connection; and sending, by the proxy to the container management service, the request for the information using the re-established connection (¶ 130). Motivation to include Yin is the same as presented above. Ostermeyer fails to explicitly teach the “persistent” connection. However, Mahendra addresses the “persistent” connection (pg. 2). Motivation to include Mahendra is the same as presented above. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445